Exhibit 10.2

QUANTUM CORPORATION

1993 LONG-TERM INCENTIVE PLAN

(As amended and restated effective as of February 27, 2006)

     1.      Purpose of the Plan.  The purpose of the Quantum Corporation 1993
Long-Term Incentive Plan is to enable Quantum Corporation to provide an
incentive to eligible employees, consultants and officers whose present and
potential contributions are important to the continued success of the Company,
to afford these individuals the opportunity to acquire a proprietary interest in
the Company, and to enable the Company to enlist and retain in its employment
the best available talent for the successful conduct of its business.  It is
intended that this purpose will be effected through the granting of (a) stock
options, (b) stock purchase rights, (c) stock appreciation rights, (d) long-term
performance awards, and (e) restricted stock units.

     2.      Definitions.  As used herein, the following definitions shall
apply:

                    (a)   “Administrator” means the Board or such of its
Committees as shall be administering the Plan, in accordance with Section 5 of
the Plan.

                    (b)    “Applicable Laws” means the requirements relating to
the administration of stock option plans under U. S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Shares are listed or quoted and the applicable laws of any
foreign country or jurisdiction where awards are, or will be, granted under the
Plan.

                    (c)    “Board” means the Board of Directors of the Company.

                    (d)    “Code” means the Internal Revenue Code of 1986, as
amended.

                    (e)    “Committee” means a Committee appointed by the Board
in accordance with Section 5 of the Plan.

                    (f)    “Company” means Quantum Corporation, a Delaware
corporation.

                    (g)    “Consultant” means any person, including an advisor,
engaged by the Company or a Parent or Subsidiary to render services and who is
compensated for such services, provided that the term “Consultant” shall not
include Directors who are paid only a Director's fee by the Company or who are
not compensated by the Company for their services as Directors.

                    (h)    “Continuous Status as an Employee or Consultant”
means that the employment or consulting relationship is not interrupted or
terminated by the Company, any Parent or Subsidiary, or where applicable, any
entity affiliated with the Company.  Continuous Status as an Employee or
Consultant shall not be considered interrupted in the case of: (i) transfers
between locations of the Company or between the Company, its Parent, its
Subsidiaries, or where applicable, affiliated or successor entities; (ii) any
leave of absence approved by the Board, including sick leave, military leave,
or any other personal leave; provided, however, that for purposes of Incentive
Stock Options,

--------------------------------------------------------------------------------

any such leave may not exceed ninety (90) days, unless reemployment upon the
expiration of such leave is guaranteed by contract (including certain Company
policies) or statute or (iii) notification by the Company of a
reduction-in-force; such termination shall be considered to have occurred at the
end of the Employee’s continuation period.

                    (i)    “Director” means a member of the Board.

                    (j)   
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.

                    (k)    “Employee” means any person, including Officers and
Directors, employed by the Company or any Parent, Subsidiary or where
applicable, entities affiliated with the Company.  Neither service as a Director
nor payment of a director's fee by the Company shall be sufficient to constitute
“employment” by the Company.

                    (l)    “Exchange Act” means the Securities Exchange Act of
1934, as amended.

                    (m)    “Fair Market Value” means, as of any date, the value
of a Share determined as follows:

                                      (i)    If the Shares are listed on any
established stock exchange or a national market system, including without
limitation the Nasdaq National Market or The Nasdaq SmallCap Market of The
Nasdaq Stock Market, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

                                     (ii)    If the Shares are regularly quoted
by a recognized securities dealer but selling prices are not reported, the Fair
Market Value of a Share shall be the mean between the high bid and low asked
prices for the Shares on the day of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

                                    (iii)     In the absence of an established
market for the Shares, the Fair Market Value shall be determined in good faith
by the Administrator.

                    (n)      “Incentive Stock Option” means an Option intended
to qualify as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.

                    (o)    “Long-Term Performance Award” means an award under
Section 10 below.  A Long-Term Performance Award shall permit the recipient to
receive a cash or stock bonus (as determined by the Administrator) upon
satisfaction of such performance factors as are set out in the recipient's
individual grant.  Long-Term Performance Awards will be based upon the
achievement of Company, Subsidiary and/or individual performance factors or upon
such other criteria as the Administrator may deem appropriate.

2

--------------------------------------------------------------------------------

                    (p)    “Long-Term Performance Award Agreement” means a
written agreement between the Company and an Optionee evidencing the terms and
conditions of an individual Long-Term Performance Award grant.  The Long-Term
Performance Award Agreement is subject to the terms and conditions of the Plan.

                    (q)    “Nonstatutory Stock Option” means any Option that is
not an Incentive Stock Option.

                    (r)    “Notice of Grant” means a written notice evidencing
certain terms and conditions of an individual Option, Stock Purchase Right, SAR,
Long-Term Performance Award, or Restricted Stock Unit grant.  The Notice of
Grant is part of the Option Agreement, the SAR Agreement, the Long-Term
Performance Award Agreement, and the Restricted Stock Unit Agreement, as
applicable.

                    (s)    “Officer” means a person who is an officer of the
Company within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

                    (t)    “Option” means a stock option granted pursuant to the
Plan.

                    (u)    “Option Agreement” means a written agreement between
the Company and an Optionee evidencing the terms and conditions of an individual
Option grant.  The Option Agreement is subject to the terms and conditions of
the Plan.

                    (v)    “Optioned Stock” means the Shares subject to an
Option or Right.

                    (w)    “Optionee” means an Employee or Consultant who holds
an outstanding Option or Right.

                    (x)    “Parent” means a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.

                    (y)    “Plan” means this Quantum Corporation 1993 Long-Term
Incentive Plan.

                    (z)    “Restricted Stock” means the Shares subject to a
Restricted Stock Purchase Agreement acquired pursuant to a grant of Stock
Purchase Rights under Section 8 below.

                   (aa)    “Restricted Stock Purchase Agreement” means a written
agreement between the Company and the Optionee evidencing the terms and
restrictions applying to Restricted Stock purchased under a Stock Purchase
Right.  The Restricted Stock Purchase Agreement is subject to the terms and
conditions of the Plan and the Notice of Grant.

                   (bb)    “Restricted Stock Unit” means a bookkeeping entry
initially representing an amount equivalent to the Fair Market Value of one
Share, granted pursuant to Section 9.  Restricted Stock Units represent an
unfunded and unsecured obligation of the Company.

                   (cc)    “Restricted Stock Unit Agreement” means a written
agreement between the Company and the Optionee evidencing the terms and
restrictions applying to Restricted Stock Units. 

3

--------------------------------------------------------------------------------

The Restricted Stock Unit Agreement is subject to terms and conditions of the
Plan and the Notice of Grant.

                   (dd)    “Right” means and includes SARs, Long-Term
Performance Awards, Stock Purchase Rights, and Restricted Stock Units granted
pursuant to the Plan.

                   (ee)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or
any successor rule thereto, as in effect when discretion is being exercised by
the Administrator with respect to the Plan.

                   (ff)    “SAR” means a stock appreciation right granted
pursuant to Section 7 of the Plan.

                   (gg)    “SAR Agreement” means a written agreement between the
Company and an Optionee evidencing the terms and conditions of an individual SAR
grant.  The SAR Agreement is subject to the terms and conditions of the Plan.

                   (hh)    “Share” means a share of common stock of the Company,
as adjusted in accordance with Section 12 of the Plan.

                   (ii)    “Stock Purchase Right” means the right to purchase
Shares pursuant to Section 8 of the Plan, as evidenced by a Notice of Grant.

                   (jj)    “Subsidiary” means a “subsidiary corporation,”
whether now or hereafter existing, as defined in Section 424(f) of the Code.

     3.      Eligibility.  Nonstatutory Stock Options and Rights may be granted
to Employees and Consultants.  Incentive Stock Options may be granted only to
Employees.  If otherwise eligible, an Employee or Consultant who has been
granted an Option or Right may be granted additional Options or Rights.

     4.      Stock Subject to the Plan. 

                    (a)    Shares Reserved Under the Plan.  Subject to the
provisions of Section 12 of the Plan, the total number of Shares reserved and
available for issuance under the Plan is 46,343,212 Shares, plus an annual
increase to be added on April 1 of each year beginning in 2002 and ending on
April 1, 2006, equal to 4% of the number of Shares outstanding on the preceding
March 31. The maximum number of Shares reserved and available for issuance
pursuant to Incentive Stock Options is 28,000,000 Shares increased, annually, by
3,000,000 of the Shares added to the Plan under the preceding sentence;
provided, however, that any or all such annual increases in the number of Shares
available for issuance pursuant to Incentive Stock Options shall be subject to
stockholder approval to the extent the Administrator determines that such
approval is required by the applicable provisions of the Code. 

                    (b)    Subject to Section 12 of the Plan, if any Shares that
have been optioned under an Option cease to be subject to such Option (other
than through exercise of the Option), or if any Option or Right granted
hereunder is forfeited, or any such award otherwise terminates prior to the
issuance of Common Stock to the participant, the Shares that were subject to
such Option or Right shall again be available for distribution in connection
with future Option or right grants under the

4

--------------------------------------------------------------------------------

Plan.  In addition, Shares that have been subject to SARs exercised for cash,
whether granted in connection with or independently of options, shall again be
available for distribution under the Plan.  Shares that have actually been
issued under the Plan, whether upon exercise or settlement of an Option or
Right, shall not in any event be returned to the Plan and shall not become
available for future distribution under the Plan, except that if Shares of
Restricted Stock are repurchased by the Company at their original purchase
price, such Shares shall become available for future grant under the Plan.

     5.      Administration.

                    (a)    Procedure.

                                      (i)    Multiple Administrative Bodies. 
The Plan may be administered by different Committees with respect to different
groups of Service Providers.

                                     (ii)    Section 162(m).  To the extent that
the Administrator determines it to be desirable to qualify Options granted
hereunder as “performance-based compensation” within the meaning of
Section 162(m) of the Code, the Plan shall be administered by a Committee of two
or more “outside directors” within the meaning of Section 162(m) of the Code.

                                    (iii)    Rule 16b-3.  To the extent
desirable to qualify transactions hereunder as exempt under Rule 16b-3, the
transactions contemplated hereunder shall be structured to satisfy the
requirements for exemption under Rule 16b-3.

                                    (iv)    Other Administration.  Other than as
provided above, the Plan shall be administered by (A) the Board or (B) a
Committee, which committee shall be constituted to satisfy Applicable Laws.

                    (b)    Powers of the Administrator.  Subject to the
provisions of the Plan, and in the case of a Committee, subject to the specific
duties delegated by the Board to such Committee, the Administrator shall have
the authority, in its discretion:

                                      (i)    to determine the Fair Market Value
of the Shares, in accordance with Section 2(m) of the Plan;

                                     (ii)    to select the Consultants and
Employees to whom Options and Rights may be granted hereunder;

                                    (iii)    to determine whether and to what
extent Options and Rights or any combination thereof, are granted hereunder;

                                    (iv)    to determine the number and type of
Shares to be covered by each Option and Right granted hereunder;

                                    (v)    to approve forms of agreement for use
under the Plan;

5

--------------------------------------------------------------------------------

                                    (vi)    to determine the terms and
conditions, not inconsistent with the terms of the Plan, of any award granted
hereunder.  Such terms and conditions include, but are not limited to, the
exercise price, the time or times when Options or Rights may be exercised (which
may be based on performance criteria), any vesting acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Option
or Right or the Shares relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine;

                                   (vii)    to construe and interpret the terms
of the Plan;

                                  (viii)    to prescribe, amend and rescind
rules and regulations relating to the Plan;

                                    (ix)    to determine whether and under what
circumstances an Option or Right may be settled in cash instead of Shares or
Shares instead of cash;

                                    (x)    to modify or amend each Option or
Right (subject to Section 14 of the Plan);

                                    (xi)    to allow Optionees to satisfy
withholding tax obligations by electing to have the Company withhold from the
Shares to be issued upon exercise of an Option or Right that number of Shares
having a Fair Market Value equal to the amount required to be withheld.  The
Fair Market Value of the Shares to be withheld shall be determined on the date
that the amount of tax to be withheld is to be determined.  All elections by an
Optionee to have Shares withheld for this purpose shall be made in such form and
under such conditions as the Administrator may deem necessary or advisable;

                                   (xii)    to authorize any person to execute
on behalf of the Company any instrument required to effect the grant of an
Option or Right previously granted by the Administrator;

                                  (xiii)    to determine the terms and
restrictions applicable to Options and Rights and any Restricted Stock; and

                                  (xiv)    to make all other determinations
deemed necessary or advisable for administering the Plan.

                    (c)    Effect of Administrator's Decision.  The
Administrator's decisions, determinations and interpretations shall be final and
binding on all Optionees and any other holders of Options or Rights.

     6.      Duration of the Plan.  The Plan shall remain in effect until
terminated by the Board under the terms of the Plan, provided that in no event
may Incentive Stock Options be granted under the Plan later than 10 years from
the date the Plan was adopted by the Board.

6

--------------------------------------------------------------------------------

     7.      Options and SARs.

                    (a)    Options.  The Administrator, in its discretion, may
grant Options to eligible participants and shall determine whether such Options
shall be Incentive Stock Options or Nonstatutory Stock Options.  Each Option
shall be evidenced by a Notice of Grant which shall expressly identify the
Options as Incentive Stock Options or as Nonstatutory Stock Options and be in
such form and contain such provisions as the Administrator shall from time to
time deem appropriate.  Without limiting the foregoing, the Administrator may at
any time authorize the Company, with the consent of the respective recipients,
to issue new Options or Rights in exchange for the surrender and cancellation of
outstanding Options or Rights.  Option agreements shall contain the following
terms and conditions:

                                      (i)    Exercise Price; Number of Shares. 
The per share exercise price for the Shares issuable pursuant to an Option shall
be such price as is determined by the Administrator; provided, however, that in
no event shall the price of an Option or Stock Appreciation Right be less than
100% of the Fair Market Value of the Shares on the date the Option or Stock
Appreciation Right is granted, subject to any additional conditions set out in
Section 7(a)(iv) below.  The Notice of Grant shall specify the number and type
of Shares to which it pertains.

                                     (ii)    Waiting Period and Exercise Dates. 
At the time an Option is granted, the Administrator will determine the terms and
conditions to be satisfied before Shares may be purchased, including the dates
on which Shares subject to the Option may first be purchased.  The Administrator
may specify that an Option may not be exercised until the completion of the
service period specified at the time of grant.  (Any such period is referred to
herein as the “waiting period.”)  At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised,
which shall not be earlier than the end of the waiting period, if any, nor, in
the case of an Incentive Stock Option, later than ten (10) years, from the date
of grant.

                                    (iii)    Form of Payment.  The consideration
to be paid for the Shares to be issued upon exercise of an Option, including the
method of payment, shall be determined by the Administrator (and, in the case of
an Incentive Stock Option, shall be determined at the time of grant) and may
consist entirely of:

                                             (1)    cash;

                                             (2)    check;

                                             (3)    promissory note;

                                             (4)    other Shares which (1) in
the case of Shares acquired upon exercise of an option, have been owned by the
Optionee for more than six months on the date of surrender, (2) have a Fair
Market Value on the date of surrender not greater than the aggregate exercise
price of the Shares as to which said Option shall be exercised and (3) are of
the same class of stock as the Shares to be purchased;

                                             (5)    delivery of a properly
executed exercise notice together with such other documentation as the
Administrator and the broker, if applicable, shall require to effect an

7

--------------------------------------------------------------------------------

exercise of the Option and delivery to the Company of the sale or loan proceeds
required to pay the exercise price;

                                             (6)    any combination of the
foregoing methods of payment; or

                                             (7)    such other consideration and
method of payment for the issuance of Shares to the extent permitted by
Applicable Laws.

                                    (iv)    Special Incentive Stock Option
Provisions.  In addition to the foregoing, Options granted under the Plan which
are intended to be Incentive Stock Options under Section 422 of the Code shall
be subject to the following terms and conditions:

                                             (1)     Dollar Limitation.  To the
extent that the aggregate Fair Market Value of (a) the Shares with respect to
which Options designated as Incentive Stock Options plus (b) the shares of stock
of the Company, Parent and any Subsidiary with respect to which other Incentive
Stock Options are exercisable for the first time by an Optionee during any
calendar year under all plans of the Company and any Parent and Subsidiary
exceeds $100,000, such Options shall be treated as Nonstatutory Stock Options. 
For purposes of the preceding sentence, (a) Options shall be taken into account
in the order in which they were granted, and (b) the Fair Market Value of the
Shares shall be determined as of the time the Option or other Incentive Stock
Option is granted.

                                     (v)    Option Grant Limitations.  The
following limitations will apply to each Option grant:

                                             (1)    No Employee or Consultant
shall be granted, in any fiscal year of the Company, an Option to purchase more
than 500,000 Shares.

                                             (2)    In connection with his or
her initial service or upon Promotion, an Employee or Consultant may be granted
Options to purchase up to an additional 1,000,000 Shares which shall not count
against the limit set forth in subsection (1) above.  “Promotion” shall mean a
change in title of the Employee or Consultant which involves a substantial
change in his or her duties and responsibilities; provided, however, that an
Employee or Consultant will not be deemed to receive more than one Promotion
during any fiscal year for the purposes of this Section 7(a)(v). 

                                             (3)    The foregoing limitations
shall be adjusted proportionately in connection with any change in the Company's
capitalization as described in Section 12.

                                             (4)    If an Option is canceled in
the same fiscal year of the Company in which it was granted (other than in
connection with a transaction described in Section 12), the canceled Option will
be counted against the limits set forth in subsections (1) and (2) above.  For
this purpose, if the exercise price of an Option is reduced, the transaction
will be treated as a cancellation of the Option and the grant of a new Option. 

                                    (vi)    Other Provisions.  Each Option
granted under the Plan may contain such other terms, provisions, and conditions
not inconsistent with the Plan as may be determined by the Administrator.

8

--------------------------------------------------------------------------------

                                   (vii)    Buyout Provisions.  The
Administrator may at any time offer to buyout for a payment in cash, promissory
note or Shares, an Option previously granted, based on such terms and conditions
as the Administrator shall establish and communicate to the Optionee at the time
that such offer is made.

                    (b)    SARs.

                                     (i)    In Connection with Options.  At the
sole discretion of the Administrator, SARs may be granted in connection with all
or any part of an Option, either concurrently with the grant of the Option or at
any time thereafter during the term of the Option.  The following provisions
apply to SARs that are granted in connection with Options:

                                             (1)    The SAR shall entitle the
Optionee to exercise the SAR by surrendering to the Company unexercised the
corresponding portion of the related Option.  The Optionee shall receive in
exchange from the Company an amount equal to the excess of (1) the Fair Market
Value on the date of exercise of the SAR of the Shares covered by the
surrendered portion of the related Option over (2) the exercise price of the
Shares covered by the surrendered portion of the related Option. 
Notwithstanding the foregoing, the Administrator may place limits on the amount
that may be paid upon exercise of an SAR; provided, however, that such limit
shall not restrict the exercisability of the related Option.

                                             (2)    When an SAR is exercised,
the related Option, to the extent surrendered, shall cease to be exercisable.

                                             (3)    An SAR shall be exercisable
only when and to the extent that the related Option is exercisable and shall
expire no later than the date on which the related Option expires.

                                             (4)    An SAR may only be exercised
at a time when the Fair Market Value of the Shares covered by the related Option
exceeds the exercise price of the Shares covered by the related Option.

                                    (ii)    Independent of Options.  At the sole
discretion of the Administrator, SARs may be granted without related Options. 
The following provisions apply to SARs that are not granted in connection with
Options:

                                             (1)    The SAR shall entitle the
Optionee, by exercising the SAR, to receive from the Company an amount equal to
the excess of (1) the Fair Market Value of the Shares covered by the exercised
portion of the SAR, as of the date of such exercise, over (2) the Fair Market
Value of the Shares covered by the exercised portion of the SAR, as of the last
market trading date prior to the date on which the SAR was granted; provided,
however, that the Administrator may place limits on the aggregate amount that
may be paid upon exercise of an SAR.

                                             (2)    SARs shall be exercisable,
in whole or in part, at such times as the Administrator shall specify in the
Optionee's SAR agreement.

9

--------------------------------------------------------------------------------

                                   (iii)    Form of Payment.  The Company's
obligation arising upon the exercise of an SAR may be paid in Shares or in cash,
or in any combination of Shares and cash, as the Administrator, in its sole
discretion, may determine.  Shares issued upon the exercise of an SAR shall be
valued at their Fair Market Value as of the date of exercise.

                    (c)    Method of Exercise.

                                      (i)    Procedure for Exercise; Rights as a
Stockholder.  Any Option or SAR granted hereunder shall be exercisable at such
times and under such conditions as determined by the Administrator and as shall
be permissible under the terms of the Plan.

                                              An Option may not be exercised for
a fraction of a Share.

                                              An Option or SAR shall be deemed
to be exercised when written notice of such exercise has been given to the
Company in accordance with the terms of the Option or SAR by the person entitled
to exercise the Option or SAR and full payment for the Shares with respect to
which the Option is exercised has been received by the Company.  Full payment
may, as authorized by the Administrator (and, in the case of an Incentive Stock
Option, determined at the time of grant) and permitted by the Option Agreement,
consist of any consideration and method of payment allowable under
subsection 7(a)(iii) of the Plan.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Optioned Stock, notwithstanding the exercise of the Option. 
No adjustment will be made for a dividend or other right for which the record
date is prior to the date the stock certificate is issued, except as provided in
Section 12 of the Plan.

                                              Exercise of an Option in any
manner shall result in a decrease in the number of Shares, which thereafter
shall be available, both for purposes of the Plan and for sale under the Option,
by the number of Shares as to which the Option is exercised. Exercise of an SAR
in any manner shall, to the extent the SAR is exercised, result in a decrease in
the number of Shares, which thereafter shall be available for purposes of the
Plan, and the SAR shall cease to be exercisable to the extent it has been
exercised.

                                     (ii)    Termination of Employment or
Consulting Relationship.  In the event an Optionee's Continuous Status as an
Employee or Consultant terminates (other than upon the Optionee's death or
Disability), the Optionee may exercise his or her Option or SAR within such
period of time as is determined by the Administrator and only to the extent that
the Optionee was entitled to exercise it at the date of such termination (but in
no event later than the expiration of the term of such Option or SAR as set
forth in the Option or SAR Agreement).  In the absence of a specified time in
the Option or SAR Agreement, the Option or SAR shall remain exercisable for
three (3) months following the Optionee’s termination.  To the extent that
Optionee was not entitled to exercise an Option or SAR at the date of such
termination, and to the extent that the Optionee does not exercise such Option
or SAR (to the extent otherwise so entitled) within the time specified herein,
the Option or SAR shall terminate.

10

--------------------------------------------------------------------------------

                                   (iii)    Disability of Optionee.  In the
event an Optionee's Continuous Status as an Employee or Consultant terminates as
a result of the Optionee's Disability, the Optionee may exercise his or her
Option or SAR, but only within twelve (12) months from the date of such
termination, and only to the extent that the Optionee was entitled to exercise
it at the date of such termination (but in no event later than the expiration of
the term of such Option or SAR as set forth in the Option or SAR Agreement).  To
the extent that Optionee was not entitled to exercise an Option or SAR at the
date of such termination, and to the extent that the Optionee does not exercise
such Option or SAR (to the extent otherwise so entitled) within the time
specified herein, the Option or SAR shall terminate.

                                     (iv)    Death of Optionee.  In the event of
an Optionee's death, the Optionee's estate or a person who acquired the right to
exercise the deceased Optionee's Option or SAR by bequest or inheritance may
exercise the Option or SAR, but only within twelve (12) months following the
date of death, and only to the extent that the Optionee was entitled to exercise
it at the date of death (but in no event later than the expiration of the term
of such Option or SAR as set forth in the Option or SAR Agreement). To the
extent that Optionee was not entitled to exercise an Option or SAR at the date
of death, and to the extent that the Optionee's estate or a person who acquired
the right to exercise such Option does not exercise such Option or SAR (to the
extent otherwise so entitled) within the time specified herein, the Option or
SAR shall terminate.

     8.      Stock Purchase Rights.

                    (a)    Rights to Purchase.  Stock Purchase Rights may be
issued either alone, in addition to, or in tandem with other awards granted
under the Plan and/or cash awards made outside of the Plan.  After the
Administrator determines that it will offer Stock Purchase Rights under the
Plan, it shall advise the offeree in writing of the terms, conditions and
restrictions related to the offer, including the number and type of Shares that
the offeree shall be entitled to purchase, the price to be paid, and the time
within which the offeree must accept such offer, which shall in no event exceed
thirty (30) days from the date upon which the Administrator made the
determination to grant the Stock Purchase Right.  In no event shall the purchase
price be less than the minimum price required to assure compliance with
applicable state law.  The offer shall be accepted by execution of a Restricted
Stock Purchase Agreement in the form determined by the Administrator.

                    (b)    Repurchase Option.  Unless the Administrator
determines otherwise, the Restricted Stock Purchase Agreement shall grant the
Company a repurchase option exercisable upon the voluntary or involuntary
termination of the purchaser's employment with the Company for any reason
(including death or Disability).  The purchase price for Shares repurchased
pursuant to the Restricted Stock purchase agreement shall be the original price
paid by the purchaser and may be paid by cancellation of any indebtedness of the
purchaser to the Company.  The repurchase option shall lapse at such rate as the
Administrator may determine.

                    (c)    Other Provisions.  The Restricted Stock Purchase
Agreement shall contain such other terms, provisions and conditions not
inconsistent with the Plan as may be determined by the Administrator in its sole
discretion.  In addition, the provisions of Restricted Stock Purchase Agreements
need not be the same with respect to each purchaser.

11

--------------------------------------------------------------------------------

                    (d)    Rights as a Stockholder.  Once the Stock Purchase
Right is exercised, the purchaser shall have the rights equivalent to those of a
stockholder, and shall be a stockholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company.  No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in Section 12
of the Plan.

     9.      Restricted Stock Units.

                    (a)    Grant.  Restricted Stock Units may be granted at any
time and from time to time, as determined by the Administrator.  After the
Administrator determines that it will grant Restricted Stock Units under the
Plan, it shall advise the Optionee in writing of the terms, conditions, and
restrictions related to the grant, including the number of Restricted Stock
Units and the form of payout, which, subject to Section 9(d), may be left to the
discretion of the Administrator.

                    (b)    Vesting Criteria and Other Terms.  The Administrator
shall set vesting criteria in its discretion, which, depending on the extent to
which the criteria are met, will determine the number of Restricted Stock Units
that will be paid out to the Optionee.  The Administrator may set vesting
criteria based upon the achievement of Company-wide, business unit, or
individual goals (including, but not limited to, continued employment), or any
other basis determined by the Administrator in its discretion.

                    (c)    Earning Restricted Stock Units.  Upon meeting the
applicable vesting criteria, the Optionee shall be entitled to receive a payout
as specified in the Restricted Stock Unit Agreement.  Notwithstanding the
foregoing, at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.

                    (d)    Form and Timing of Payment.  Payment of earned
Restricted Stock Units shall be made as soon as practicable after the date(s)
set forth in the Restricted Stock Unit Agreement.  The Administrator, in its
sole discretion, may pay earned Restricted Stock Units in cash, Shares, or a
combination thereof.  Shares represented by Restricted Stock Units that are
fully paid in cash again shall be available for grant under the Plan.

                    (e)    Cancellation.  On the date set forth in the
Restricted Stock Unit Agreement, all unearned Restricted Stock Units shall be
forfeited to the Company, and an equal number of Shares again shall be available
for grant under the Plan.

                    (f)    Deferral.  Notwithstanding Section 9(d), the
Administrator may permit an Optionee to defer the timing of payment of earned
Restricted Stock Units.  Any deferral election must be in accordance with rules
established by the Administrator, in its sole discretion.  Unless otherwise
determined by the Administrator, any deferrals and deferral elections shall
comply with Code Section 409A.

     10.     Long-Term Performance Awards.

                    (a)    Administration.  Long-Term Performance Awards are
cash or stock bonus awards that may be granted either alone or in addition to
other awards granted under the Plan.  Subject to

12

--------------------------------------------------------------------------------

any minimum imposed by applicable state law, such awards may be granted for no
cash consideration.  The Administrator shall determine the nature, length and
starting date of any performance period (the “Performance Period”) for each
Long-Term Performance Award, and shall determine the performance or employment
factors, if any, to be used in the determination of Long-Term Performance Awards
and the extent to which such Long-Term Performance Awards are valued or have
been earned.  Long-Term Performance Awards may vary from participant to
participant and between groups of participants and shall be based upon the
achievement of Company, Subsidiary, Parent and/or individual performance factors
or upon such other criteria as the Administrator may deem appropriate. 
Performance Periods may overlap and participants may participate simultaneously
with respect to Long-Term Performance Awards that are subject to different
Performance Periods and different performance factors and criteria.  Long-Term
Performance Awards shall be confirmed by, and be subject to the terms of, a
Long-Term Performance Award agreement.  The terms of such awards need not be the
same with respect to each participant.

                                              At the beginning of each
Performance Period, the Administrator may determine for each Long-Term
Performance Award subject to such Performance Period the range of dollar values
or number and type of Shares to be awarded to the participant at the end of the
Performance Period if and to the extent that the relevant measures of
performance for such Long-Term Performance Award are met.  Such dollar values or
number and type of Shares may be fixed or may vary in accordance with such
performance or other criteria as may be determined by the Administrator.

                    (b)    Adjustment of Awards.  The Administrator may adjust
the performance factors applicable to the Long-Term Performance Awards to take
into account changes in legal, accounting and tax rules and to make such
adjustments as the Administrator deems necessary or appropriate to reflect the
inclusion or exclusion of the impact of extraordinary or unusual items, events
or circumstances in order to avoid windfalls or hardships.

     11.     Non-Transferability of Options.  Unless determined otherwise by the
Administrator, Options and Rights may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Optionee, only by the Optionee.  If the Administrator makes an Option or
Right transferable, such Option or Right shall contain such additional terms and
conditions as the Administrator deems appropriate.

     12.     Adjustments Upon Changes in Capitalization, Dissolution, Merger, or
Asset Sale.

                    (a)    Changes in Capitalization.  Subject to any required
action by the stockholders of the Company, the number of Shares covered by each
outstanding Option and Right, and the number of Shares which have been
authorized for issuance under the Plan but as to which no Options or Rights have
yet been granted or which have been returned to the Plan upon cancellation or
expiration of an Option or Right, as well as the price per Share covered by each
such outstanding Option or Right, shall be appropriately adjusted by the Board,
in its discretion, for any increase or decrease in the number or type of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination, conversion or reclassification, or any other increase or decrease
in the

13

--------------------------------------------------------------------------------

number of issued Shares.  Such adjustment by the Board shall be final, binding
and conclusive.  Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of Shares subject to an Option or Right.

                    (b)    Dissolution or Liquidation.  In the event of the
proposed dissolution or liquidation of the Company, to the extent that an Option
or Right has not been previously exercised, earned, or settled, it will
terminate immediately prior to the consummation of such proposed action.  The
Administrator may, in the exercise of its sole discretion in such instances, (i)
declare that any Option or Right shall terminate as of a date fixed by the
Administrator, (ii) give each Optionee the right to exercise his or her Option
or Right as to all or any part of the Optioned Stock, including Shares as to
which the Option or Right would not otherwise be exercisable, and (iii) provide
that all vesting criteria applicable to unvested Options and Rights has been
met.

                    (c)    Merger or Asset Sale.  In the event of a merger of
the Company with or into another corporation, or the sale of substantially all
of the assets of the Company, each outstanding Option or Right shall be assumed
or an equivalent Option or Right substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation.  In the event that the
successor corporation does not agree to assume the Option or Right or to
substitute an equivalent option or right, the Administrator shall, in lieu of
such assumption or substitution, (i) provide for the Optionee to have the right
to exercise the Option or Right as to all or a portion of the Optioned Stock,
including Shares as to which it would not otherwise be exercisable, and (ii)
provide that all vesting criteria applicable to unvested Options and Rights has
been met.  If the Administrator makes an Option or Right exercisable in lieu of
assump­tion or substitution in the event of a merger or sale of assets, the
Administrator shall notify the Optionee that the Option or Right shall be
exercisable for a period of fifteen (15) days from the date of such notice, and
the Option or Right will terminate upon the expiration of such period.  For the
purposes of this paragraph, the Option or Right shall be considered assumed if,
immediately following the merger or sale of assets, the Option or Right confers
the right to purchase or receive, for each Share of Optioned Stock subject to
the Option or Right immediately prior to the merger or sale of assets, the
consideration (whether stock, cash, or other securities or property) received in
the merger or sale of assets by holders of Shares for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or sale of assets was not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
succes­sor corporation and the Optionee, provide for the consideration to be
received upon the exercise or settlement of the Option or Right, for each Share
of Optioned Stock subject to the Option or Right, to be solely common stock of
the successor corporation or its Parent equal in Fair Market Value to the per
share consideration received by holders of Shares in the merger or sale of
assets.

     13.     Date of Grant.  The date of grant of an Option or Right shall be,
for all purposes, the date on which the Administrator makes the determination
granting such Option or Right, or such other later date as is determined by the
Administrator.  Notice of the determination shall be provided to each Optionee
within a reasonable time after the date of such grant.

14

--------------------------------------------------------------------------------

     14.     Amendment and Termination of the Plan.

                    (a)    Amendment and Termination.  The Board may at any time
amend, alter, suspend or terminate the Plan.

                    (b)    Stockholder Approval.  The Company shall obtain
stockholder approval of any Plan amendment to the extent necessary and desirable
to comply with Applicable Laws.  Such stockholder approval, if required, shall
be obtained in such a manner and to such a degree as is required by the
Applicable Laws.

                    (c)    Effect of Amendment or Termination.  No amendment,
alteration, suspension or termination of the Plan shall impair the rights of any
Optionee, unless mutually agreed otherwise between the Optionee and the
Administrator, which agreement must be in writing and signed by the Optionee and
the Company.

     15.     Conditions Upon Issuance of Shares. 

                    (a)    Legal Compliance.  Shares shall not be issued
pursuant to the exercise of an Option or Right unless the exercise of such
Option or Right and the issuance and delivery of such Shares shall comply with
Applicable Laws.

                    (b)    Investment Representations.  As a condition to the
exercise of an Option or Right, the Company may require the person exercising
such Option or Right to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required.

     16.     Liability of Company.

                    (a)    Inability to Obtain Authority.  The inability of the
Company to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company's counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

                    (b)    Grants Exceeding Allotted Shares.  If the Optioned
Stock covered by an Option or Right exceeds, as of the date of grant, the number
of Shares which may be issued under the Plan without additional stockholder
approval, such Option or Right shall be void with respect to such excess
Optioned Stock, unless stockholder approval of an amendment sufficiently
increasing the number of Shares subject to the Plan is timely obtained in
accordance with Section 14(b) of the Plan.

     17.     Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

     18.     Effective Date.  The Plan, as amended and restated herein, is
effective as of February 27, 2006.

15

--------------------------------------------------------------------------------